The Chancellor
decided, that where a demurrer has • been overruled, upon the argument thereof, and the defen*605dants ordered to pay the costs upon the demurrer and put in their answer within twenty days, or within any other specified time, after notice of the order overruling the demurrer, or that the bill he taken as confessed against them, a subsequent ex parte order giving further time for the defendants to put in their answer is irregular. He said that if further time to put in the answer became necessary in such a case, the proper course was to apply to the court to extend the time, and to give notice of such application to the complainant’s solicitor • or to obtain an order to show cause why the time to answer should not be extended, and to stay the proceedings of the complainant in the meantime, if necessary.
Order appealed from affirmed with costs.